         Case 8:21-cv-00799-GJH Document 5-1 Filed 05/06/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



FRENCHIE JOHNSON                                          :
                                                          :
       Plaintiff,                                         :
                                                          :
v.                                                        :   Case No.: 8:21-cv-00799
                                                          :
FEDCHOICE CREDIT UNION SERVICE                            :
ORGANIZATION, LLC et al.                                  :
                                                          :
       Defendants.                                        :



                                           ORDER

       Upon consideration of Defendant’s Consent Motion to Extend Time for Experian to

Answer or Otherwise Respond to Plaintiff’s Complaint, it is this ______ day of May, 2021,

       ORDERED, that the Consent Motion to Extend Time for Experian to Answer or Otherwise

Respond to Plaintiff’s Complaint is hereby GRANTED; and it is further

       ORDERED, that Experian has through June 11, 2021, to answer or otherwise respond to

Plaintiff’s Complaint.


                                           The Honorable George Jarrod Hazel
                                           U.S. District Court for the District of Columbia
